Title: From James Madison to Tench Coxe, 24 November 1820
From: Madison, James
To: Coxe, Tench


                
                    Dear Sir
                    Montpellier Novr. 24. 1820
                
                I have recd. your letter of the 12th. and written one to the President, which will remind him of your successive services to your Country, and convey my sense of their merit and value. Being in no correspondence with any of the present members of the Senate, I feel myself less at liberty to do the same with them; especially as there may be some delicacy in anticipating a nomination from the Executive. I will however drop a few lines in confidence to one of the Senators from this State.
                I am glad to find that you have not relinquished your watchfulness over our public affairs, or your efforts to give fair & consistent views of important subjects evolved in the progress of them. This can best be done by those who know best, as well the genuine spirit & scope of our political Institutions, as the history of the proceedings under them. I see every day errors afloat which prove how much is unknown or forgotten, of what is essential to a just and satisfactory comment on politics of the times. Facts even the most easily traced, when not remembered, seem in many instances to be entirely misunderstood or misapplied. Among these none is more remarkable than the allegations issuing from so many sources agst. what is called the Southern ascendency. Certain it is that there never has been

a time (nor is there likely to be one) when there has not been a minority of Southern votes in both Houses of Congress. It is equally certain, that in the first period under the existing Constitution, when the most precious fruits of it were gathered, the ascendancy was elsewhere, and not in that section. Nor is it less certain, that if during subsequent periods, the Southern opinions and views have generally prevailed in the national councils, it is to be ascribed to the coinciding opinions and views entertained by such a portion of other sections, as produced, in the aggregate, a majority of the nation. The ascendancy therefore was not a Southern but a Republican one, as it was called and deemed by all, wherever residing, who contributed to it. But I am not only overstepping my intended limit, but repeating what is better understood by no one than by yourself.
                In looking over my pamphlets and other printed papers I perceive a chasm in the “Debates of Congress[”] between Mar. 4. 1790, (being the close of No. III of Vol IV. by T. Lloyd) and the removal of Congs. from Philada. to Washington. May I ask the favor of you, if it can be done without difficulty, to procure for me the means of filling the chasm. I should be glad also to procure a pamphlet “Sketches of American policy by Noah Webster,” published in Philada in 1784 or 5; and another “Pelitiah Webster’s Dissertation on the political Union & Constitution of the 13. U.States” published in 1783 or 4. Both of them have disappeared from my Collection of such things. Pardon the trouble of these requests, and be assured always of my best wishes & cordial respects
                
                    James Madison
                
            